03/12/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0218



                                 No. DA 19-0218

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

SHANE THOMAS PELLETIER,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for an extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including March 30, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            March 12 2020